DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closek et al. (US 2011/0244300) in view of Huber et al. (WO 2011/138156, see machine translation).
Regarding claim 1, Closek discloses a battery module having a plurality of electric cells 6 (plurality of battery cells) in a housing 1 made of a base plate 3 and cover plate 4 (together a pair of end brackets disposed at opposite ends of the cell stack) (see Fig 1). A side plate 2 connects with separating plates 5 that separate adjacent cells (Fig 2). A Peltier cell 8, a radiator 10, and cooling fluid manifold 11 (cooling plate) are disposed on the side wall (see Fig 2).
While Closek teaches a plurality of electric cells, Closek does not explicitly disclose the assembly comprising a plurality of capacitor cells arranged adjacent to the plurality of battery cells such that the plurality of battery cells and the plurality of battery cells from a cell stack, and does not explicitly disclose a housing attached to the cooling plate and enclosing the cell stack and the pair of end brackets.
Huber discloses an energy store 1 comprising an electrical energy store 2 with a rectangular frame 203 (housing attached to a cooling plate, and enclosing the cell stack) in which a plurality of energy storage devices 201 are provided (page 5, first full paragraph; and see Fig 2). A cooling body 3 (cooling plate forming a top wall of the enclosure) designed as a cooling plate rests on the top of the housing 203 of the energy storage module 2 (page 5, second full paragraph; see Fig 2). Huber further teaches the energy storage device comprises a double-layer capacitor, rechargeable battery or an accumulator, or can also be a hybrid energy storage device which comprises a double-layer capacitor and a rechargeable battery (page 2, sixth full paragraph). Because Huber teaches the energy storage device can comprise a capacitor, a battery, or an accumulator, or can be a hybrid energy storage device, Huber therefore suggests using capacitors and batteries/accumulators together in a single energy store. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both rechargeable batteries and double-layer capacitors to make a hybrid energy storage device to obtain the benefit of energy storage. Therefore, the combination teaches a plurality of battery cells and a plurality of capacitor cells are disposed within the enclosure as a cell stack within a pair of end brackets.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the housing 203 that surrounds all of the energy store of Huber with the module of Closek for the purpose of enclosing the cell stack.
With regards to the limitation that the assembly is for a hybrid vehicle, is noted that this limitation is interpreted as an intended use of the claimed assembly. Therefore, as long as the assembly is capable of being used for a hybrid vehicle, the prior art meets all the structural limitations. Because the structural limitations required to be used in a hybrid vehicle is merely providing electrical connections to provide energy, and Closek teaches providing energy ([0001]), the prior art meets all the claim limitations. In addition, Closek teaches the module can be used in cars with an electrical or hybrid driving unit ([0001]).
Regarding claim 4, modified Closek discloses all of the claim limitations as set forth above. Closek further teaches four double-sided screws 7 (a pair of side brackets) that connect and attach to the base plate 3 and cover plate 4 and are disposed on opposite ends of the cell stack, and compress the plurality of cells ([see Fig 5, [0025]).
Regarding claim 8, modified Closek discloses all of the claim limitations as set forth above. Closek further teaches a liquid heat exchanger 9 ([0029]), and illustrates a channel through cooling fluid manifold 11 (see Figs 1-5). Therefore, Closek meets the limitation of the cooling plate defines a coolant channel for passing coolant through the cooling plate that absorbs heat from the cooling plate.
Regarding claim 9, modified Closek discloses all of the claim limitations as set forth above. Closek further teaches separating plates 5 (heatsink plates) that are disposed between adjacent ones of the cells, and are arranged to transfer heat to and from the cooling plate through conduction ([0023]-[0024], Fig 4).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closek et al. (US 2011/0244300) in view of Huber et al. (WO 2011/138156, see machine translation), as applied to claim 1 above, and further in view of Del Core (US 2014/0091772).
Regarding claims 2-3, modified Closek discloses all of the claim limitations as set forth above. While Closek illustrates the cells as long as thin (thereby resembling pouch cells) (see Fig 1), modified Closek does not explicitly disclose wherein (claim 2) each of the plurality of battery cells and each of the plurality of capacitor cells has a pouch cell configuration, or wherein (claim 3) each of the plurality of battery cells is a lithium ion cell, and each of the capacitor cells is at least one of a supercapacitor and an ultracapacitor cell.
Del Core discloses an electric energy storage used for an electric vehicle (abstract). The batteries can be pouch cells based on lithium and lithium ion capacitors of an ultra-capacitor type (abstract, [0094]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lithium ion pouch cell as the battery and an ultra-capacitor as the capacitor as taught by Del Core as the cells and capacitors of modified Closek for the purpose of having an energy store that provide electricity to a vehicle.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closek et al. (US 2011/0244300) in view of Huber et al. (WO 2011/138156, see machine translation), as applied to claim 1 above, and further in view of Like et al. (US 2008/0265586).
Regarding claims 5-7, modified Closek discloses all of the claim limitations as set forth above. While the assembly has a length extending between exterior end surface of the housing adjacent to the opposite ends of the cell stack, a width that extends between the exterior side surface of the housing, and a height that extends between an exterior bottom surface of the housing and exterior top surface of the cooling plate (see Closek Fig 1 in view of Huber Fig 2), modified Closek does not explicitly disclose (claim 5) at least one of the width and the length is less than or equal to 260 millimeters, (claim 6) wherein the width is less than or equal to 200 millimeters and the height is less than or equal to 260 millimeters, or (claim 7) wherein the length is less than or equal to 400 millimeters.
Like discloses an energy storage device 10 of a motor vehicle (abstract). The housing 12 of the energy storage device that contains the cells has dimensions of: length 330 mm, width 173 mm, and height 240 mm ([0042]). Therefore, at least one of the width and length are less than 260 millimeters (claim 5), the width is less than 200 millimeters and the height is less than 260 millimeters (claim 6), and the length is less than 400 millimeters (claim 7).
Because Closek does not disclose dimensions of the assembly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dimensions of the housing of Like (length 330 mm, width 173 mm, and height 240 mm) as the dimensions of the housing of modified Closek because Like teaches these dimensions of a housing are useable in a vehicle, which is the same use as Closek.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closek et al. (US 2011/0244300) in view of Huber et al. (WO 2011/138156, see machine translation), as applied to claim 1 above, and further in view of Bell et al. (US 2009/0000310).
Regarding claim 10, modified Closek discloses all of the claim limitations as set forth above. Closek discloses one Peltier device between the cooling plate and the cell stack (see Figs 1-2), and therefore does not explicitly disclose a plurality of thermoelectric devices disposed between the cooling plate and the cell stack.
Huber teaches a Peltier element 5 for each energy storage device 201.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional Peltier elements for each energy storage device as taught by Huber with the cells and Peltier element of Closek in order to provide more temperature regulation for the cells. 
While the thermoelectric devices (Peltier devices) adjust the temperature of the corresponding cell (the battery cells or capacitor cells), modified Closek does not explicitly disclose the plurality of thermoelectric devices are configured to adjust a temperature of the plurality of capacitor cells independent of adjusting the temperature of the plurality of battery cells.
Bell discloses a thermoelectric system 100 providing distributed localized heating, cooling, or both heating and cooling (abstract). The thermoelectric system 100 comprises at least one fluid conduit 110 configured to allow a first working fluid 112 to flow therein ([0053], Fig 1). The thermoelectric system 100 further comprises a plurality of thermoelectric (TE) assemblies 120 ([0053], Fig 1). Each thermoelectric assembly comprises a plurality of thermoelectric elements ([0053]). Each TE assembly 120 is selectively operable either to heat the region 130 corresponding to the TE assembly 120 by transferring heat from the first working fluid 112 to the region 130 corresponding to the TE assembly 120 or to cool the region 130 corresponding to the TE assembly 120 by transferring heat from the region 130 corresponding to the TE assembly 120 to the first working fluid 112 ([0053]). Each TE assembly 120 is operable independently from operation of other TE assemblies of the plurality of TE assemblies ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the selective (independent) heating and cooling using thermoelectric assemblies of Bell with the plurality of Peltier elements of modified Closek for the purpose of providing individualized climate control to electronic equipment (Bell at [0056]). 	Regarding claim 11, modified Closek discloses all of the claim limitations as set forth above. As set forth in claim 10 above, Huber teaches a Peltier element 5 for each energy storage device 201. Therefore, the combination has at least one of plurality of thermoelectric devices disposed between the cooling plate and the plurality of battery cells, and at least one of the plurality of thermoelectric devices disposed between the cooling plate and the plurality of capacitor cells.
Regarding claim 12, modified Closek discloses all of the claim limitations as set forth above. Closek further teaches a side wall 2 (temperature distribution plate) disposed between the Peltier device (thermoelectric device) and the cell stack and in contact with the cooling plate (cooling fluid manifold 11) and the Peltier device, wherein the Peltier device (thermoelectric devices) are in contact with the cooling plate (see Fig 1-5).
Regarding claim 13, modified Closek discloses all of the claim limitations as set forth above. Closek further teaches the separating plates 5 (heatsink plates) includes a plate-like body disposed between adjacent ones of the cells, and has a back edge 18 (flange) that transfers heat to and from the side wall 2 (temperature distribution plate) through conduction via direct contact (see Fig 2 and 7, [0031]).

Claims 14-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closek et al. (US 2011/0244300) in view of Huber et al. (WO 2011/138156, see machine translation) and Bell et al. (US 2009/0000310).
Regarding claim 14, Closek discloses a battery module having a plurality of electric cells 6 (plurality of battery cells) in a housing 1 made of a base plate 3 and cover plate 4 (see Fig 1). A side plate 2 connects with separating plates 5 that separate adjacent cells (Fig 2). A Peltier cell 8 (thermoelectric device), a radiator 10, and cooling fluid manifold 11 (cooling plate) are disposed on the side wall (see Fig 2).
While Closek teaches a plurality of electric cells, Closek does not explicitly disclose the assembly comprising a plurality of capacitor cells arranged adjacent to the plurality of battery cells such that the plurality of battery cells and the plurality of battery cells from a cell stack.
Huber discloses an energy store 1 comprising an electrical energy store 2 with a rectangular frame 203 (housing attached to a cooling plate, and enclosing the cell stack) in which a plurality of energy storage devices 201 are provided (page 5, first full paragraph; and see Fig 2). A cooling body 3 (cooling plate forming a top wall of the enclosure) designed as a cooling plate rests on the top of the housing 203 of the energy storage module 2 (page 5, second full paragraph; see Fig 2). The energy store 2 has Peltier elements 5 (plurality of thermoelectric devices) assigned to respective energy storage devices 201 (page 5, second to last full paragraph; Fig 2) designed to dissipate any heat loss that occurs during the operation of the devices. Huber further teaches the energy storage device comprises a double-layer capacitor, rechargeable battery or an accumulator, or can also be a hybrid energy storage device which comprises a double-layer capacitor and a rechargeable battery (page 2, sixth full paragraph). Because Huber teaches the energy storage device can comprise a capacitor, a battery, or an accumulator, or can be a hybrid energy storage device, Huber therefore suggests using capacitors and batteries/accumulators together in a single energy store. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both rechargeable batteries and double-layer capacitors to make a hybrid energy storage device to obtain the benefit of energy storage. 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use additional Peltier devices (as suggested by Huber) with the module having a Peltier cell/device of Closek for the purpose of providing additional cooling to more cells (batteries and/or capacitors).
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a module having a Peltier cell with capacitor cells in order to provide additional energy storage with the battery module.
While the thermoelectric devices (Peltier devices) heat or cool the corresponding cell (the battery cells or capacitor cells) ([0004]), modified Closek does not explicitly disclose the plurality of thermoelectric devices heat and cool the plurality of capacitor cells independent of heating and cooling the plurality of battery cells.
Bell discloses a thermoelectric system 100 providing distributed localized heating, cooling, or both heating and cooling (abstract). The thermoelectric system 100 comprises at least one fluid conduit 110 configured to allow a first working fluid 112 to flow therein ([0053], Fig 1). The thermoelectric system 100 further comprises a plurality of thermoelectric (TE) assemblies 120 ([0053], Fig 1). Each thermoelectric assembly comprises a plurality of thermoelectric elements ([0053]). Each TE assembly 120 is selectively operable either to heat the region 130 corresponding to the TE assembly 120 by transferring heat from the first working fluid 112 to the region 130 corresponding to the TE assembly 120 or to cool the region 130 corresponding to the TE assembly 120 by transferring heat from the region 130 corresponding to the TE assembly 120 to the first working fluid 112 ([0053]). Each TE assembly 120 is operable independently from operation of other TE assemblies of the plurality of TE assemblies ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the selective (independent) heating and cooling using thermoelectric assemblies of Bell with the plurality of Peltier elements of modified Closek for the purpose of providing individualized climate control to electronic equipment (Bell at [0056]).
With regards to the limitation that the assembly is for a hybrid vehicle, is noted that this limitation is interpreted as an intended use of the claimed assembly. Therefore, as long as the assembly is capable of being used for a hybrid vehicle, the prior art meets all the structural limitations. Because the structural limitations required to be used in a hybrid vehicle is merely providing electrical connections to provide energy, and Closek teaches providing energy ([0001]), the prior art meets all the claim limitations. In addition, Closek teaches the module can be used in cars with an electrical or hybrid driving unit ([0001]).
Regarding claim 15, modified Closek discloses all of the claim limitations as set forth above. As set forth above, Huber teaches a plurality of Peltier elements 5. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use additional Peltier devices (as suggested by Huber) with the module having a Peltier cell/device of Closek for the purpose of providing additional cooling to more cells (batteries and/or capacitors). Thereby providing at least one plurality of thermoelectric devices arranged to heat and cool the plurality of capacitor cells, and at least one of the plurality of thermoelectric devices is arranged to heat and cool the plurality of cells.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a module having a Peltier cell with capacitor cells in order to provide additional energy storage with the battery module. Thereby providing at least one plurality of thermoelectric devices arranged to heat and cool the plurality of capacitor cells, and at least one of the plurality of thermoelectric devices is arranged to heat and cool the plurality of cells.
Regarding claim 16, modified Closek discloses all of the claim limitations as set forth above. As set forth in the alternative of claims 14 and 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a module having a Peltier cell with capacitor cells in order to provide additional energy storage with the battery module. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add more battery cell modules (thus providing at least two battery modules, and therefore at least two thermoelectric devices) in modified Closek for the purpose of increasing the energy storage. Thereby the combination provides a single one of the plurality of thermoelectric devices arranged to heat and cool the plurality of capacitor cells, and at least two of the plurality of thermoelectric devices is arranged to heat and cool the plurality of cells.
Regarding claim 17, modified Closek discloses all of the claim limitations as set forth above. As set forth in the above in response to claims 14 and 15, Huber teaches a plurality of Peltier elements 5 wherein each Peltier element 5 is associated with an energy storage device 201. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use additional Peltier devices (as suggested by Huber), one for each cell (capacitor or battery) within the module of Closek for the purpose of providing additional cooling to more cells (batteries and/or capacitors). Thereby providing wherein each of the plurality of thermoelectric devices is aligned with one of the plurality of battery cells and the plurality of capacitor cells which the thermoelectric devices are configured to heat and cool.
Regarding claim 18, modified Closek discloses all of the claim limitations as set forth above. Closek further teaches a side wall 2 (temperature distribution plate) disposed between the Peltier device (thermoelectric device) and the cell stack and in contact with the cooling plate (cooling fluid manifold 11) and the Peltier device, wherein the Peltier device (thermoelectric devices) are in contact with the cooling plate (see Fig 1-5).
Regarding claims 21-22, modified Closek discloses all of the claim limitations as set forth above. Closek further teaches the separating plates 5 (heatsink plates) includes a plate-like body disposed between adjacent ones of the cells, and has a back edge 18 (flange) that transfers heat to and from the side wall 2 (temperature distribution plate) through conduction via direct contact (see Fig 2 and 7, [0031]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closek et al. (US 2011/0244300) in view of Huber et al. (WO 2011/138156, see machine translation) and Bell et al. (US 2009/0000310), as applied to claim 18 above, and further in view of Kim (WO 2013/027982, see machine translation).
Regarding claims 19-20, modified Closek discloses all of the claim limitations as set forth above. While Closek teaches a side wall 2 (temperature distribution plate) disposed between the Peltier device (thermoelectric device) and the cell stack (see Figs 1-2), modified Closek does not explicitly disclose (claim 19) wherein the plurality of thermoelectric devices are disposed within pockets within the cooling plate, and the temperature distribution plate captures the plurality of thermoelectric devices within the pockets, or (claim 20) wherein the temperature distribution plate is partially inset in the cooling plate.
Kim teaches an energy storage device 100 including submodules 120 including a plurality of cells 122 (page 2, middle of page, Fig 2). A heat dissipating member 170 (analogous to the claimed thermoelectric devices) is disposed between a lower portion of a cell 122 and a water-cooling leg plate 130 (page 3, second paragraph). As seen in Figure 3, the heat dissipating members 170 are disposed on designated portions (pockets) of the water-cooling plate 130 (temperature distribution plate). Gaskets 164 are disposed between the water-cooling plate 130 and the outer case 160 (cooling plate) to seal the cooling water passage 162 (page 2, last paragraph, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the raised portions for the heat dissipating members on the water-cooling plate of Kim with the Peltier devices of cooling manifold of Closek for the purpose of providing designated areas of the Peltier devices.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side plate to inset into the cooling manifold of Closek as taught by outer case 160 inset into the cooling plate 130 via the gasket areas of Kim in order to provide sealing for the cooling manifold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725